Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of
January 28, 2011, among METHODE ELECTRONICS, INC., a Delaware corporation (the
“Borrower”), each lender party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent, and L/C Issuer.

 

WHEREAS, the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., as Administration Agent and L/C Issuer are parties to that certain Credit
Agreement, dated as of December 19, 2002, as amended by the Amendment to Credit
Agreement dated as of November 3, 2005, the Amendment to Credit Agreement dated
as of January 31, 2006, the Waiver and Amendment dated as of February 28, 2007
and the Fourth Amendment and Waiver to Credit Agreement dated June 25, 2009 (the
“Existing Credit Agreement,” and as amended and modified by this Amendment and
any future amendments, restatements, supplements and modifications thereto, the
“Credit Agreement”) (terms defined in the Credit Agreement shall have the same
respective meanings when used herein);

 

WHEREAS, the Borrower has requested that the Administrative Agent, the L/C
Issuer and Lenders agree to amend the Credit Agreement in certain respects, all
as more fully hereinafter set forth, and

 

WHEREAS, Administrative Agent, the L/C Issuer and the Lenders are willing amend
and modify the Existing Credit Agreement (except as otherwise indicated herein),
on the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

AMENDMENT

 

1.01.        Section 1.1 of the Credit Agreement is amended so that the
definition of “Maturity Date” shall be amended as follows:

 

“Maturity Date” means (a) February 28, 2011, or (b) such earlier date upon which
the Aggregate Commitments may be terminated in accordance with the terms hereof.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

--------------------------------------------------------------------------------


 

2.01.        After giving effect to this Amendment, the representations and
warranties of the Borrower set forth in Article V of the Credit Agreement are
true and correct as of the date hereof as though made on the date hereof and as
though applied to the Credit Agreement as amended by this Amendment (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.01, the representations and
warranties contained in Section 5.05(a) and (b) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Section 6.01
(a) and (b) of the Credit Agreement).

 

2.02.        After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

This Amendment shall become effective upon receipt by the Administrative Agent
of all of the following in form and substance satisfactory to the Administrative
Agent:

 

3.01.        counterparts of this Amendment and attached Acknowledgement (or an
executed facsimile copy hereof and thereof), executed by the Borrower, the
Lenders and the Guarantors, respectively; and

 

3.02.        such other documents as the Administrative Agent shall require.

 

ARTICLE IV

 

GENERAL

 

4.01.        As amended or modified by this Amendment, the Loan Documents shall
remain in full force and effect.  References to the Credit Agreement in any of
the Loan Documents shall be deemed to include a reference to the Credit
Agreement as amended or modified hereby, whether or not reference is made to
this Amendment.  Section headings used in this Amendment are for convenience of
reference only, and shall not affect the construction of this Amendment.

 

4.02.        This Amendment may be executed in any number of counterparts (each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument).

 

4.03.        The Borrower agrees to pay to or reimburse the Administrative
Agent, upon demand, for all reasonable costs and expenses incurred (including
legal expenses) in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

 

4.04.        All obligations of the Borrower and rights of the Administrative
Agent and the Lenders, that are expressed herein, shall be in addition to and
not in limitation to those provided by applicable law.  This Amendment shall be
a contract made under and governed by the internal laws of the State of
Illinois, without giving effect to principles of conflicts of laws.  Whenever

 

2

--------------------------------------------------------------------------------


 

possible, each provision of this Amendment shall be interpreted in such manner
as to be effective and valid under applicable law; but if any provision of this
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

4.05.        The Borrower acknowledges and agrees that the execution and
delivery by the Administrative Agent and the Required Lenders of this Amendment
shall not be deemed to create a course of dealing or otherwise obligate the
Lenders to forbear or execute similar amendments under the same or similar
circumstances in the future.

 

4.06.        This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  No third party
beneficiaries are intended in connection with this Amendment.

 

4.07.        This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Amendment supercedes all prior
drafts and communications with respect hereto.  This Amendment may not be
amended except in accordance with the provisions of Section 10.1 of the Credit
Agreement.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

METHODE ELECTRONICS, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

Name: Jonathan M. Phillips

 

Title: Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, and L/C

 

Issuer

 

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

Name: Jonathan M. Phillips

 

Title: Senior Vice President

 

 

Signature Page to Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

The undersigned hereby acknowledges and agrees to the foregoing Amendment and
confirms that its Loan Documents remain in full force and effect and are hereby
reaffirmed.

 

 

 

ABAS, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

AUTOMOTIVE SAFETY TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

CABLECO TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

DUEL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

KBA, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

Acknowledgement to Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MAGNA-LASTIC DEVICES, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

TRACE LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

METHODE DEVELOPMENT COMPANY

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

METHODE ELECTRONICS CONNECTIVITY
TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

C. E. THERMAL SYSTEMS, LLC

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

Acknowledgement to Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HETRONIC INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

HETRONIC USA, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

HETRONIC ASIA HOLDING, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

 

 

 

TOUCHSENSOR TECHNOLOGIES, L.L.C.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Treasurer

 

 

 

 

 

VALUE ENGINEERED PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Douglas A. Koman

 

Name: Douglas A. Koman

 

Title: Vice President

 

 

Acknowledgement to Fifth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------